internal_revenue_service department of the treasury number release date index no re washington dc person to contact telephone number refer reply to cc psi b04 - plr - date december legend trustor trust trustee policy dollar_figurem a x y z date date date date year court state statute dear this is in response to your date letter in which you request rulings on the application of federal estate_tax to the proposed reformation of trust the facts and representations submitted are summarized as follows on date plr - trustor created trust an irrevocable_life_insurance_trust for the benefit of trustor’s children article i paragraph a of trust provides that during trustor’s life the trustee shall hold and administer all funds remaining after the exercise or lapse of all demand powers and may but is not required to use some or all of the trust’s net_income and principal to acquire and pay premiums of policies of life_insurance on the life of trustor the trustee of trust acquired policy dated date with a face value of dollar_figurem trustor is the insured under policy article i paragraph b provides that following the death of trustor the trustee shall divide the principal of trust into as many equal shares as there are children of trustor then living and children of trustor then deceased leaving issue then living trustee shall allocate one such equal share to each living child of trustor and once such equal share to each group composed of the living issue of a deceased child of trustor to be further allocated into subshares among such living issue each share allocated to a child of trustor shall be distributed to such child free of trust each share or subshare allocated to the issue of a deceased child of trustor shall be treated as a separate trust and each such trust shall be distributed or retained in trust as set forth under the terms of trust article i paragraph c provides that immediately following any transfer to trust contribution any beneficiary or the guardian or other fiduciary of such beneficiary’s estate may demand in writing demand power to receive free to trust an amount equal to such beneficiary’s proportionate share of such contribution to trust the proportionate share of any contribution which each beneficiary may demand shall be determined by dividing the total amount of the contribution by the total number of beneficiaries entitled to make such demand however in no event shall the withdrawal by any beneficiary exceed the lesser_of i the maximum pecuniary amount which may be withdrawn by such beneficiary without resulting in any federal gift_tax liability by reason of such withdrawal after taking into account in determining the imposition of any such gift_taxes any credits exemptions or exclusion relating thereto or ii ten thousand dollars upon receipt of such notice the trustee shall immediately transfer such pecuniary amount to the beneficiary or his guardian distribution in all events any such distribution shall be made by december 31st of the year in which the contribution to trust was previously made in no event can trustor make the demand for a beneficiary regardless of trustor’s relationship to him or her article i paragraph d provides that the demand power is noncumulative and lapses on the earlier of a the last day of the calendar_year in which the contribution was made or b sixty calendar days following the date of the contribution no demand or transfer may be made in a subsequent year on account of any beneficiary’s failure to demand a distribution in a prior year plr - article i paragraph f provides that the trustee may satisfy any beneficiary’s demand for a distribution by distributing cash other assets or fractional interests in other assets as the trustee deems appropriate without limiting the trustee’s power to select assets to satisfy a demand trustor prefers that cash or tangible assets normally be distributed before life_insurance policies and other intangible assets unless the trustee decides that another selection is warranted article ii paragraph a provides that x shall act as original trustee of trust if x is unavailable to act as trustee then y shall act as trustee article ii paragraph b provides that if neither x nor y are available to act as trustee or is or are removed then trustor may name a successor individual trustee or corporate trustee provided however that under no circumstances may any related_or_subordinate_party as such term is defined in sec_672 of the internal_revenue_code be named as successor individual trustee or corporate trustee article iii paragraph l provides that the trustee is expressly prohibited from exercising any power vested in him as trustee primarily for the benefit of the trustor rather than for the benefit of the beneficiaries furthermore the trustor shall not have the power to purchase exchange or otherwise deal with or dispose_of the principal or the income of the trust estate for less than adequate_and_full_consideration in money or money’s worth the power to borrow the principal or income of the trust estate directly or indirectly without adequate interest or without adequate security or the power to vote any securities transferred by the trustor to the trust article iii paragraph m provides that the trustee is authorized to continue to hold as part of trust all insurance policies on the life of the trustor which shall be acquired by or transferred to the trustee as part of the trust estate the trustee shall hold all powers conferred on the owner of any policy in trust and shall designate trust as beneficiary of all such policies article iii paragraph m provides that the trustee as owner of each policy made payable to trust reserves all rights options and privileges conferred on the owner by the terms of the policy including but not limited to the right to hypothecate the policy and to borrow funds from the insurer provided however that all such borrowed funds are used for the benefit of the trust and no portion thereof insures directly to the benefit of the trustee trustee shall not however have the right to designate any natural_person or entity other than this trust as beneficiary of any such policy article iv paragraph g provides that any trustee named or acting as trustee may refuse to so act or may resign or may be discharged from acting as a trustee by giving personally or by mail written notice of his resignation or refusal to the then beneficiaries and the guardians of any minor beneficiaries such notice shall specify the date when such resignation shall take effect which date unless the person plr - receiving such resignation shall otherwise consent shall be at least thirty days after the service or mailing thereof if the trustor does not name a successor trustee within thirty days after the resignation refusal or discharge of such trustee the then beneficiaries and guardians of any minor beneficiaries may by majority act in a duly acknowledged written instrument designate a successor trustee any corporate trustee with combined capital and surplus of at least dollar_figure in year x resigned as trustee at that time y was unavailable to serve as trustee trustor exercised her power under paragraph b of article ii and appointed z as trustee on date z resigned as trustee and trustor attempted to appoint her son a as trustee however due to the restrictions in article ii paragraph b trustor’s appointment of a was not effective z remained trustee and submitted a new resignation on date trustor then appointed trustee as trustee who continues to serve as the current trustee as noted above article ii paragraph b provides that trustor may name a successor trustee if x or y are unable to serve or are removed the paragraph provides that the successor trustee cannot be a_related_or_subordinate_party within the meaning of sec_672 however the provision does not clearly specify the person with respect to whom the successor cannot be related or subordinate no provision of trust expressly prohibits trustor from appointing herself as trustee in the event x and y are unable or unwilling to serve as trustee it is represented that trustor intended to include a provision that would expressly prohibit her from appointing herself or any party related or subordinate to herself as trustee in the event of a vacancy in the office of trustee however due to a scrivener’s error that express prohibition was omitted from trust in order to correct this scrivener’s error it is represented that trustee will file with the court pursuant to state statute a petition for reformation of trust the proposed petition requests the court to issue an order reforming article ii paragraph b to include the following terms identified in bold as of date the effective date of trust notwithstanding any other provision hereof if neither x nor y are available to act as trustee hereunder or is or are removed as herein provided then trustor may name a succession individual trustee or corporate trustee hereunder provided however that under no circumstances may the trustor or any party related or subordinate to the trustor as such term is defined in sec_672 of the internal_revenue_code_of_1986 as amended or any succeeding provision thereto of the same or similar import be named as successor individual trustee or corporate trustee hereunder plr - you have requested the following rulings trustor will not possess any incidents_of_ownership with respect to the insurance_policy held in trust as reformed under sec_2042 sec_2035 will not apply to cause the inclusion of the trust assets in trustor’s gross_estate for federal estate_tax purposes law and analysis sec_2001 imposes a tax on the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of the decedent’s death sec_2035 provides that if the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property within three years of the decedent's death and the value of the property or an interest therein would have been included in the gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of his death the value of the gross_estate shall include the value of any property or interest therein which would have been included in the gross_estate sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or right to income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income from the property sec_20_2036-1 of the estate_tax regulations provides as an example that if the decedent reserved the unrestricted power to remove or discharge a trustee at any time and appoint himself as trustee the decedent is considered as having the powers of the trustee sec_2042 provides that the value of the gross_estate includes the value of all property to the extent of the amount receivable by all other beneficiaries as insurance under policies on the life of the decedent with respect to which the decedent plr - possessed at his death any of the incidents_of_ownership exercisable either alone or in conjunction with any other person regarding the application of sec_2042 sec_20_2042-1 provides that the term incidents_of_ownership is not limited in its meaning to ownership of a policy in the technical legal sense generally speaking the term has reference to the right of the insured or his estate to the economic benefits of the policy thus it includes the power to change the beneficiary to surrender or cancel the policy to assign the policy to revoke an assignment to pledge the policy for a loan or to obtain from the insurer a loan against the surrender_value of the policy sec_20_2042-1 provides that a decedent is considered to have an incident_of_ownership in an insurance_policy on his life held in trust if under the terms of the policy the decedent either alone or in conjunction with another person or persons has the power as trustee or otherwise to change the beneficial_ownership in the policy or its proceeds or the time or manner of enjoyment thereof even though the decedent has no beneficial_interest in the trust revrul_77_182 1977_1_cb_273 considers a situation where the decedent- grantor held the power for life to appoint a successor corporate trustee if the original trustee resigned or was removed by judicial process under the terms of the irrevocable_trust the corporate trustee had the power to make discretionary distributions of income among the grantor’s children the revenue_ruling concludes that the decedent’s power to appoint a successor corporate trustee in the event of resignation or removal of the original trustee did not amount to a power to remove the original trustee that in effect would have endowed the decedent with the trustee’s discretionary control_over trust income accordingly the value of the trust assets at the death of the decedent is not includible in the decedent’s gross_estate under sec_2036 revrul_95_58 1995_2_cb_191 modifies revrul_77_182 and holds that even if the decedent had possessed the power to remove the trustee and appoint an individual or corporate successor trustee that was not related or subordinate to the decedent within the meaning of sec_672 the decedent would not have retained the trustee’s discretionary control_over trust income for purposes of sec_2036 in 387_us_456 the supreme court held that where the issue involved is the determination of property interests for federal estate_tax purposes and the determination is based on state law the highest court of the state is the best authority on its own law the service however is not bound by a lower court decision if there is a decision by a lower court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court plr - in ike v doolittle cal app 4th the court stated in state the common_law equitable power of a trial_court to modify or reform a_trust extends to situations where as here the trust instrument contains some expression of the trustor’s intention but a drafting error renders that expression ambiguous the facts presented in the instant case indicate that trustor intended that the trust corpus would not be subject_to inclusion in her gross_estate the omission of the words the trustor or any party related or subordinate to the trustor which precludes trustor from appointing herself as the trustee of trust was the result of a scrivener’s error and contrary to the intent of trustor we believe that the proposed reformation would resolve the ambiguity regarding trustor’s authority to name herself as trustee and that such reformation is consistent with state law therefore the reformation will not be considered a release or transfer of any retained_interest or power that would subject the trust assets to inclusion in trustor’s gross_estate under sec_2035 furthermore trustor does not possess any incidents_of_ownership over the insurance_policy held in trust as reformed under sec_2042 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein we express or imply no opinion on the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with the office we are sending a copy of this letter to your authorized representative sincerely lorraine e gardner senior counsel office of associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
